Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered August 29, 1996, which, after a jury trial, awarded plaintiff the principal sum of $131,548, unanimously affirmed, with costs.
The verdict is supported by a fair interpretation of the evidence (see, Martin v McLaughlin, 162 AD2d 181, 184) and we decline to disturb it. It was for the jury to determine what weight, if any, should be given the very limited testimony of the police witness (see, Klein v Benrubi, 60 AD2d 548, 548-549). We also decline to reduce the award since it does not deviate materially from what is reasonable compensation under the circumstances (see, CPLR 5501 [c]). We have considered defendant’s remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.